                Case 3:21-cr-00574-JLS Document 43 Filed 03/29/21 PageID.91 Page 1 of 2
 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                 V.                                  (For Offenses Committed On or After November I, 1987)
                ADOLFO OCHOA-LLAMAS (1)
                                                                        Case Number:          3:21-CR-00574-JLS

                                                                     Pavton Thea Marie Randle
                                                                     Defendant's Attorney
 USM Number                      96590-298
 • -
 THE DEFENDANT:
 ~ pleaded guilty to count(s)         1 of the Information

 D   was found guilty on count(s)
     after a plea of not guilty.
-Accordingly, the.defendant is adjudged gullty of such count(s), which involve the following~ffense(s):

Title and Section / Nature of Offense                                                                                     Count
8:1324(a)(l)(A)(ii)-Transportation of Certain Aliens                                                                        1




     The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

~    Count(s)      2 and 3 of the Information                 are         dismissed on the motion of the United States.

~    Assessment: $100.00 waived


~    NTA Assessment*: $5000.00 waived; The Court finds the defendant indigent
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~   No fine                  •Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    March 26, 2021
                                                                    Date of Imposition of Sentenc
            Case 3:21-cr-00574-JLS Document 43 Filed 03/29/21 PageID.92 Page 2 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 ADOLFO OCHOA-LLAMAS(!)                                                   Judgment - Page 2 of 2
CASE NUMBER:               3:21-CR-00574-JLS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
•      The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant must surrender to the United States Marshal for this district:
      •     at _ _ _ _ _ _ _ _ A.M.                           on
      •     as notified by the United States Marshal.
                                                                   -------------------
      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:21-CR-00574-JLS
